Per Curiam.

Sections 1120 and 1124 of the Civil" Practice Act were not complied with insofar as the second cause of action is concerned. These provisions are mandatory (Kram v. Manufacturers Trust Co., 238 App. Div. 680). Moreover, there is not a sufficient basis in the record to support the damages awarded in either cause of action. The judgment should be reversed and a new trial ordered on all issues, with costs to the appellant to abide the event.
Cohn, Callahan, Van Voorhis and Shientag, JJ., concur; Dore, J. P., concurs in result.
Judgment unanimously reversed and a new trial ordered on all issues, with costs to the appellant to abide the event. Settle order on notice.